internal_revenue_service national_office technical_advice_memorandum date number release date index uil nos 263a case mis no tam-100727-00 cc psi b5 taxpayer’s name taxpayer’s address taxpayer’s identification no tax_year involved date of conference legend taxpayer project address agency state x y z a b c issue what costs incurred in the construction of a low-income_housing building are included in eligible_basis under sec_42 of the internal_revenue_code specifically tam-100727-00 are certain land preparation costs and bond issuance costs incurred by the taxpayer in constructing the project included in eligible_basis under sec_42 conclusions eligible_basis a cost incurred in the construction of a low-income_housing building is includable in eligible_basis sec_42 if the cost is included in the adjusted_basis of depreciable_property subject_to sec_168 and the property qualifies as residential_rental_property under sec_103 or included in the adjusted_basis of depreciable_property subject_to sec_168 that is used in a common area or provided as a comparable amenity to all residential rental units in the building land preparation costs for the cost of a land preparation to be includable in the project’s eligible_basis under sec_42 the cost must be for property of a character subject_to the allowance for depreciation under sec_168 the cost of a land preparation is a depreciable_property if the land preparation is so closely associated with a particular depreciable asset that the land preparation will be retired abandoned or replaced contemporaneously with that depreciable asset whether the land preparation will be retired abandoned or replaced contemporaneously with the depreciable asset is a question of fact if it is determined upon further factual development that a land preparation cost is depreciable such cost may be included in eligible_basis if it is also determined as part of the adjusted_basis of sec_168 property that qualifies as residential_rental_property under sec_103 or sec_168 property used in a common area or provided as a comparable amenity to all residential rental units in the building bond issuance costs costs associated with the issuance of tax-exempt_bonds are not includable in the project’s eligible_basis under sec_42 because they do not qualify as either sec_168 property that is residential_rental_property under sec_103 or as sec_168 property that is used this test does not exclude the application of other requirements that affect eligible_basis under sec_42 for example the cost for constructing a parking area would qualify under this test however this cost would not be permitted in eligible_basis if a separate fee were charged for use of the area h_r conf_rep no 99th cong 2d sess ii-90 vol c b tam-100727-00 in a common area or provided as a comparable amenity to all residential rental units in a building facts the taxpayer a state limited_partnership was formed to construct develop own and operate the project a x unit residential rental apartment complex located at address on y the project received from the agency an allocation in the amount of dollar_figurez in low-income_housing credits under sec_42 and began to develop the project the taxpayer included certain land preparation costs and bond issuance costs in the project’s eligible_basis under sec_42 law and analysis eligible_basis sec_42 provides that the amount of the low-income_housing tax_credit determined for any_tax year in the credit_period is an amount equal to the applicable_percentage of the qualified_basis of each low-income building sec_42 defines the qualified_basis of any qualified_low-income_building for any_tax year as an amount equal to the applicable_fraction determined as of the close of the tax_year of the eligible_basis of the building determined under sec_42 sec_42 provides that the term qualified_low-income_building means in part any building to which the amendments made by section a of the tax_reform_act_of_1986 apply the act section a of the act modified property subject_to the accelerated_cost_recovery_system acrs under sec_168 for property placed_in_service after date except for property covered by transition_rules sec_42 provides that the eligible_basis of a new_building is its adjusted_basis as of the close of the first tax_year of the credit_period sec_42 provides that except as provided in sec_42 the adjusted_basis of any building is determined without regard to the adjusted_basis of any property that is not residential_rental_property sec_42 provides that the adjusted_basis of any building the facts relevant to these issues are subject_to disagreement between the taxpayer and the district director’s office pursuant to dollar_figure of revproc_2000_1 i r b the national_office if it chooses to issue technical_advice will base that advice on facts provided by the district_office tam-100727-00 includes the adjusted_basis of property of a character subject_to the allowance for depreciation used in common areas or provided as comparable amenities to all residential rental units in the building the legislative_history of sec_42 states that residential_rental_property for purposes of the low-income_housing_credit has the same meaning as residential_rental_property within sec_103 the legislative_history of sec_42 further states that residential_rental_property thus includes residential rental units facilities for use by the tenants and other facilities reasonably required by the project h_r conf_rep no 99th cong 2d sess ii-89 vol c b under sec_1_103-8 of the income_tax regulations facilities that are functionally related and subordinate to residential rental units are considered residential_rental_property sec_1_103-8 provides that facilities that are functionally related and subordinate to residential rental units include facilities for use by the tenants such as swimming pools and similar recreational facilities parking areas and other facilities reasonably required for the project the examples given by sec_1_103-8 of facilities reasonably required for a project specifically include units for resident managers or maintenance personnel based on the above a cost is incurred in the construction of a low-income_housing building under sec_42 if it is included in the adjusted_basis of depreciable_property subject_to sec_168 and the property qualifies as residential_rental_property under sec_103 or included in the adjusted_basis of depreciable_property subject_to sec_168 that is used in a common area or provided as a comparable amenity to all residential rental units in the building the taxpayer contends that each state housing_credit_agency determines what costs are includable in eligible_basis when determining the financial feasibility of a project under sec_42 consequently the taxpayer concludes that once the agency has verified and accepted the taxpayer’s costs the service is bound by the agency’s determination we disagree sec_42 provides in part that the housing_credit_dollar_amount allocated to a project shall not exceed the amount the housing_credit_agency determines is necessary for the financial feasibility of the project and its viability as a qualified_low-income_housing_project through the credit_period a state housing_credit agency’s responsibility under sec_42 to determine the financial feasibility and viability of a project in no way abrogates the service’s authority and responsibility to administer the low-income_housing tax_credit and its various provisions tam-100727-00 the taxpayer also cites notice_88_116 1988_2_cb_449 as authority for its position that all construction costs are costs includable in eligible_basis the taxpayer’s interpretation of notice_88_116 is misplaced notice_88_116 in part provides guidance on what costs will be considered construction reconstruction or rehabilitation costs for the limited purpose of qualifying certain buildings for post-1989 credits after the then sec_42 statutory sunset of a state’s authority to allocate post-1989 credit for this limited purpose the notice provides that certain costs would satisfy the definition of construction reconstruction or rehabilitation costs- but only if these costs are included in the eligible_basis of the building in other words under the notice a condition to qualifying a new_building for post-1989 credit was that construction costs must also be included in eligible_basis the notice does not define what costs are included in eligible_basis nor as the taxpayer proposes does it stand for the proposition that all construction-related costs are included in eligible_basis land preparation costs the taxpayer incurred a variety of land preparation costs in constructing the project that the taxpayer included in the eligible_basis of the project buildings under sec_42 these costs included the following land surveys boundary topographic mortgage tree architectural gopher tortoise alta and recordation of the final plat the taxpayer also incurred costs for the following environmental surveys percolation tests soil borings geotechnical investigations contamination studies and suitability study additionally the taxpayer incurred costs for architectural services and traffic engineering services the following is a general discussion of when land preparation costs are depreciable and consequently may qualify for inclusion in eligible_basis whether the taxpayer’s specific costs are includable in eligible_basis will depend upon further factual development by the revenue_agent sec_167 provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property_used_in_the_trade_or_business of the taxpayer or of property_held_for_the_production_of_income sec_1_167_a_-2 provides that the depreciation allowance in the case of tangible_property applies only to that part of the property which is subject_to wear_and_tear to decay or decline from natural causes to exhaustion and to obsolescence the allowance does not apply to land apart from the improvements of physical development added to it tam-100727-00 generally the depreciation deduction provided by sec_167 for tangible_property is determined under sec_168 by using the applicable_depreciation_method the applicable_recovery_period and the applicable convention in the case of residential_rental_property the applicable_depreciation_method is the straight_line method sec_168 the applicable_recovery_period i sec_27 years sec_168 and the applicable convention is the mid-month_convention sec_168 land improvements whether sec_1245 property or sec_1250 property are included in asset class land improvements of revproc_87_56 1987_2_cb_674 and have a class_life of years for the general depreciation system thus for land improvements the applicable_depreciation_method is the percent declining balance method sec_168 the applicable_recovery_period i sec_15 years sec_168 and the applicable convention is the half-year_convention sec_168 the grading of land involves moving soil for the purpose of changing the ground surface it produces a more level surface and generally provides an improvement that adds value to the land revrul_65_265 1965_2_cb_52 clarified by revrul_68_193 1968_1_cb_79 holds that such expenditures are inextricably associated with the land and therefore fall within the rule that land is a nondepreciable asset revrul_65_265 further holds that excavating grading and removal costs directly associated with the construction of buildings and paved roadways are not inextricably associated with the land and should be included in the depreciable basis of the buildings and roadways accordingly the costs attributable to the general grading of the land not done to provide a proper setting for a building or a paved roadway become a part of the cost_basis of the land and therefore are not subject_to a depreciation allowance see 29_tc_1205 acq 1958_2_cb_4 as such the costs are not includable in eligible_basis under sec_42 revrul_74_265 1974_1_cb_56 involves the issue of whether landscaping for an apartment complex is depreciable_property the area surrounding the apartment complex was landscaped according to an architect’s plan to conform it to the general design of the apartment complex the expenditures_for landscaping included the cost of top soil seeding clearing and grading and planting of perennial shrubbery and ornamental trees around the perimeter of the tract of land and also immediately adjacent to the buildings the replacement of these apartment buildings will destroy the immediately adjacent landscaping consisting of perennial shrubbery and ornamental trees this revenue_ruling held that land preparation costs may be subject_to a depreciation allowance if such costs are so closely associated with a depreciable asset so that it is possible to establish a determinable period over which the preparation will be useful in a particular trade_or_business a useful_life for land preparation is established if it will be replaced contemporaneously with the related depreciable asset whether land preparation will be replaced contemporaneously with the related depreciable asset is necessarily a question of fact but if the replacement of the tam-100727-00 depreciable asset will require the physical destruction of the land preparation this test will be considered satisfied accordingly landscaping consisting of the perennial shrubbery and ornamental trees immediately adjacent to the apartment buildings is depreciable_property because the replacement of the buildings will destroy the landscaping however the balance of the landscaping including the necessary clearing and general grading top soil seeding finish grading and planting of perennial shrubbery and ornamental trees around the perimeter of the tract of land is general land improvements that will be unaffected by the replacement of the apartment buildings and therefore will not be replaced contemporaneously therewith accordingly these types of property are not depreciable_property but rather are considered inextricably associated with the land and as such are not includable in eligible_basis under sec_42 revrul_80_93 1980_1_cb_50 involves the issue of whether a taxpayer is allowed to take a depreciation deduction for costs incurred in the construction of electrical and natural_gas distribution systems and for land preparation costs incurred in connection with the development of a mobile home park regarding the distribution systems the taxpayer made expenditures_for the distribution systems but the utility company retained full ownership of them and would repair and replace the systems as necessary the taxpayer also incurred costs for the clearing grubbing cutting filling and rough grading necessary to bring the land to a suitable grade in addition the land preparation costs incurred in the digging and the rough and finish grading necessary to construct certain depreciable assets will not be repeated when the depreciable assets are replaced however the excavation and backfilling required for the construction of the laundry facilities and the storm sewer system are so closely associated with those depreciable assets that replacement of the depreciable assets will require the physical destruction of that land preparation this revenue_ruling held that the land preparation costs clearing grubbing cutting filling rough and finish grading and digging that are unaffected by replacement of the components of the mobile home park and will not be replaced contemporaneously therewith are nonrecurring general land improvement costs and therefore are considered to be inextricably associated with the land and are added to the taxpayer’s cost_basis in the land these land preparation costs are not depreciable and therefore not includable in eligible_basis under sec_42 however the land preparation costs that are so closely associated with depreciable assets laundry facilities and storm sewer system such that the land preparation will be retired abandoned or replaced contemporaneously with those depreciable assets are capitalized and depreciated over the estimated useful lives of the assets with which they are associated the amounts paid to the utility for the electrical and natural_gas distribution systems are nonrecurring costs for betterments that increase the value of the land and are includable in the taxpayer’s cost_basis of the land these costs likewise are not depreciable and not includable in eligible_basis under sec_42 tam-100727-00 in eastwood mall inc v u s ustc big_number n d ohio aff’d by unpublished disposition 59_f3d_170 6th cir the issue before the court was whether the taxpayer a developer should depreciate the cost of reshaping land as part of the cost of a building the court stated that costs for land preparation may or may not be depreciable depending on whether the costs incurred are inextricably associated with the land nondepreciable or with the buildings constructed thereon depreciable it further asserted that the key test for determining whether land preparation costs are associated with nondepreciable land or the depreciable building thereon is whether these costs will be reincurred if the building were replaced or rebuilt land preparation costs for improvements that will continue to be useful when the existing_building is replaced or rebuilt are considered inextricably associated with the land and therefore are to be added to the taxpayer’s cost_basis in the land and are not depreciable on the other hand land preparation costs for improvements that are so closely associated with a particular building that they necessarily will be retired abandoned or replaced contemporaneously with the building are considered associated with the building and therefore are added to the taxpayer’s cost_basis in the building and are depreciable the cost of a land preparation inextricably associated with the land is added to a taxpayer’s cost_basis in the land and is not depreciable_property see revrul_65_265 algernon blair eastwood mall land preparation costs that are nonrecurring or that will continue to be useful when the related depreciable asset is replaced or rebuilt are considered to be inextricably associated with the land see revrul_80_93 eastwood mall however the cost of a land preparation inextricably associated with a particular depreciable asset for example an apartment building is added to a taxpayer’s cost_basis in that depreciable asset and is depreciable_property the cost of a land preparation that is so closely associated with a particular depreciable asset that the land preparation will be retired abandoned or replaced contemporaneously with that depreciable asset is considered inextricably associated with the depreciable asset see revrul_74_265 revrul_80_93 eastwood mall in applying this standard the issue of whether a land preparation will be retired abandoned or replaced contemporaneously with a particular depreciable asset is a question of fact in the present case further factual development is needed to determine whether each land preparation cost at issue is so closely associated with a particular depreciable asset for example building that the land preparation will be retired abandoned or replaced contemporaneously with that depreciable asset this test is satisfied if it is reasonable to assume the replacement of the depreciable asset will require the actual physical destruction of the land preparation see revrul_74_265 it is irrelevant that a state housing_credit_agency may require a taxpayer to incur a particular land preparation cost for example the planting of trees on the perimeter of the tract of land similarly it is irrelevant that an ordinance may require a taxpayer to tam-100727-00 incur a particular land preparation cost for example tree preservation or endangered species survey under these guidelines the costs of clearing grubbing and general grading to prepare a site suitable for any type of structure are inextricably associated with the land and are added to the cost of land and therefore are not depreciable similarly costs incurred for fill dirt that is used to raise the level of the site are considered to be inextricably associated with the land and therefore are not depreciable therefore the costs are not includable in eligible_basis under sec_42 however earth-moving costs incurred for digging spaces and trenches for a building’s foundation and utilities generally are considered to be inextricably associated with the building and are added to the cost of the building and therefore are depreciable similarly costs incurred for fill dirt that is used to set the foundation of a depreciable asset generally are considered to be inextricably associated with the related depreciable asset and therefore are depreciable land and environmental surveys are generally conducted over the entire property of the development not just where the buildings and improvements will specifically be placed some surveys such as boundary or mortgage surveys help to define the property whereas other surveys such as percolation tests and contamination studies are used to determine if the improvements can properly be built on the site costs incurred for the former type of survey are clearly related to the land itself and are inextricably associated thereto and therefore are not depreciable and not includable in eligible_basis under sec_42 the latter type of survey is performed on the land to determine its suitability for supporting the improvements to be constructed thereon if this type of survey will not necessarily need to be redone contemporaneously when the depreciable improvement is replaced the costs incurred for the survey are inextricably associated with the land and therefore are not depreciable and not includable in eligible_basis under sec_42 a survey is considered to be redone contemporaneously with the replacement of the depreciable improvement if the physical replacement of the depreciable improvement mandates a reperformance of the survey although an ordinance may require reperformance of the survey such requirement is irrelevant as to whether the physical replacement of a depreciable improvement necessarily mandates a reperformance of the survey if a cost of land preparation is associated with both nondepreciable_property for example land and depreciable_property for example building the cost should be allocated among the nondepreciable_property and depreciable_property using any reasonable method for example if staking costs are incurred to demarcate a variety of items related to the development of the project and such items may be depreciable improvements for example sidewalks and nondepreciable improvements for example landscaping not immediately adjacent to a building the staking costs should be allocated among the depreciable and nondepreciable assets similarly if engineering services are performed partly for nondepreciable assets and partly for tam-100727-00 depreciable assets the cost of such services should be allocated among the nondepreciable and depreciable assets the taxpayer’s main argument as to why the land preparation costs should be depreciable_property is that without construction of the buildings and other infrastructure for the project none of these expenses would have been incurred however the court in eastwood mall specifically denounced this argument as being incorrect the court noted that in almost every instance some costs-whether it be the cost of moving a single tree or the larger costs of raising a site-will be incurred in preparing the land for the construction of the building the court further noted that under the taxpayer’s argument all costs incurred in preparing a site are depreciable and that the only situation where land preparation costs would not be depreciable is where nothing is constructed on the land the court stated that t his interpretation is illogical and contrary to the law eastwood mall at para juxtaposing the taxpayer’s main argument with the argument made by the taxpayer in eastwood mall the arguments are the same thus the taxpayer’s main argument is without merit the taxpayer further asserts that some of the land preparation costs may need to be redone if the building was replaced due to possible changes in applicable ordinances the court in eastwood mall stated that land preparation costs for improvements that are so closely associated with a particular building that they necessarily will be retired abandoned or replaced contemporaneously with the building are considered associated with the building eastwood mall at para see also revrul_74_265 and revrul_80_93 the taxpayer’s argument however does not satisfy the test that the costs necessarily will be replaced contemporaneously with the building the fact that an ordinance may require a taxpayer to incur a particular land preparation cost does not mean that it thereby is considered to be inextricably associated with a building based upon the above once a land preparation cost is determined to be depreciable that cost may be included in eligible_basis to the extent it is treated as part of the adjusted_basis of sec_168 property that qualifies as residential_rental_property under sec_103 or sec_168 property used in a common area or provided as a comparable amenity to all residential rental units in the building bond issuance costs funding for the project was sourced in part by dollar_figurea in proceeds from a 30-year tax-exempt_bond the bond proceeds were received when construction of the project began and were used as the construction loan when construction was completed the proceeds were used for permanent financing the costs associated with issuing the tax-exempt_bond bond issuance costs included fhfa fees state board fees rating agency fees trustee fees underwriter fees investment fees legal counsel fees bank inspector fees and costs for photos prints and renderings the bond issuance costs tam-100727-00 totaled dollar_figureb of this amount the taxpayer included dollar_figurec as eligible_basis costs in their final costs certification the taxpayer contends that the bond proceeds were used to fund both the construction loan and a permanent loan which were separately negotiated loans and any and all costs associated with the construction loan are includable in eligible_basis costs incurred in obtaining a loan or tax-exempt_bond are capitalized and amortized over the life of the loan or bond see 57_tc_781 acq on this issue 1974_2_cb_2 see also revrul_70_360 1970_2_cb_103 revrul_75_172 1975_1_cb_145 and revrul_81_160 1981_1_cb_312 accordingly the bond issuance costs incurred by the taxpayer in obtaining the tax- exempt bond for the project are not capitalized to depreciable_property but are treated as an amortizable sec_167 intangible sec_42 defines a qualified_low-income_building as a building subject_to section a of the act only property subject_to sec_168 is subject_to section a property amortizable under sec_167 such as intangibles cannot be depreciated under sec_168 accordingly property not subject_to depreciation under sec_168 such as the taxpayer's bond issuance costs intangible cannot be included in the project’s eligible_basis under sec_42 nevertheless an argument can be made under sec_263a that an allocable portion of indirect_costs of real or tangible_personal_property produced by a taxpayer can be capitalized to the property produced indirect_costs that should be capitalized under sec_263a to produced property are those that are properly allocable to the property these are costs that directly benefit or are incurred by reason of the production of property in this case the taxpayers' bond issuance costs were used in part to fund construction activities these costs would not have been incurred by the taxpayer but for its housing construction activities thus the costs were incurred by reason of the production of property and under the general rules of sec_263a could reasonably be allocated to the property produced as indirect_costs however notwithstanding the general_rule of sec_263a we believe these bond issuance costs are not includable in eligible_basis under the specific requirements of sec_42 sec_103 provides that gross_income does not include interest on any state_or_local_bond sec_103 however provides that the exclusion does not apply to any private_activity_bond unless it is one of the qualified bonds under sec_141 among these qualified bonds are exempt facility bonds sec_142 describes an exempt_facility_bond as any bond issued as part of an issue of bonds if percent or more of the net_proceeds of the issue are to be used tam-100727-00 to provide listed types of projects or facilities within the list in sec_142 are qualified residential rental projects sec_142 defines a qualified_residential_rental_project as a project for residential_rental_property that houses occupants who meet one of the alternative income tests at all times throughout a qualified_project_period in the act vol c b congress reorganized sec_103 and sec_103a of the code of the code regarding tax-exempt_bonds into sec_103 and sec_141 through of the code of congress intended that to the extent not amended by the act all principles of pre-1986 act law would continue to apply to the reorganized provisions h_r conf_rep no 99th cong 2d sess ii-686 vol c b conference_report because no income_tax regulations have been promulgated under sec_142 the regulations promulgated pursuant to sec_103 of the code continue to apply to residential_rental_property except as otherwise modified by the act and subsequent law as stated above sec_42 and its legislative_history make clear that a necessary condition for tax_credit eligibility is that the costs be included as part of the adjusted_basis of depreciable_property subject_to sec_168 that is residential_rental_property or depreciable_property subject_to sec_168 that is used in a common area or provided as a comparable amenity to all residential rental units in the building furthermore the legislative_history of sec_142 provides that bond issuance costs cannot be paid from the portion of the issue conf rpt at ii-729 here the exempt_purpose to which the test is applied is for qualified residential rental projects sec_142 provides in part that the term qualified_residential_rental_project means any project for residential_rental_property since bond issuance costs are not costs used for qualified residential rental projects and since residential rental projects must be projects for residential_rental_property we conclude that bond issuance costs are not residential_rental_property or costs used to provide residential_rental_property since bond issuance costs are not residential_rental_property or costs used for residential_rental_property within the meaning of sec_142 nor do we believe these costs are depreciable_property subject_to sec_168 that is used in a common area or provided as comparable amenities to all residential rental units in the building-- such as a stove or refrigerator and since residential_rental_property has the same meaning under sec_42 as it does for sec_142 no sec_42 credit may be claimed for these costs nothing in sec_1_103-8 which applies to both sec_42 and sec_142 or the legislative_history to sec_42 includes bond issuance costs within the definition of residential_rental_property thereby preempting an argument that residential_rental_property has a broader meaning than residential_rental_project and that bond issuance costs fall within the definition of residential_rental_property but not within the definition of residential_rental_project tam-100727-00 congress has determined that bond issuance costs the components of which are identified in the legislative_history to sec_142 are not costs sufficiently associated with providing residential rental housing to satisfy the exempt_purpose of the offering characterizing a certain portion of bond issuance costs under sec_263a as satisfying the exempt_purpose of the offering is directly contrary to this specific congressional determination permitting such a sec_263a characterization of bond issuance costs for purposes of sec_42 would result in the disparate treatment of the term residential_rental_property between sec_42 and sec_142 this result is contrary to the statutory and legislative_history construct governing sec_42 that requires that residential_rental_property have the same meaning for purposes of both sec_42 and sec_142 accordingly notwithstanding the general_rule of sec_263a no portion of bond issuance costs as these costs are described in the legislative_history to sec_142 are included in eligible_basis for purposes of sec_42 caveat no opinion is expressed on whether the project otherwise qualifies for the low- income housing tax_credit under sec_42 a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent - end -
